—Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in awarding plaintiff 25% of the appreciation in defendant’s Investment Management Account at Chase Lincoln First Bank. The account was defendant’s separate property and the appreciation in the account during the marriage was not due to defendant’s efforts but, rather, was due to the bank’s management of the account, market forces, and the 1984 deposit of an inheritance from defendant’s father. Consequently, plaintiff has no claim to a share of the appreciation (see, Price v Price, 69 NY2d 8, 18; Robertson v Robertson, 186 AD2d 124). We modify the judgment, therefore, to reduce plaintiffs distributive award from $96,989.50 to $47,039.50, and otherwise affirm. We have examined defendant’s remaining argument and find it to be without merit. (Appeal from *913Judgment of Supreme Court, Monroe County, Wagner, J.H.O. —Equitable Distribution.) Present — Denman, P. J., Balio, Lawton, Doerr and Davis, JJ.